NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                        MOTION AND, IF FILED, DETERMINED

                                            IN THE DISTRICT COURT OF APPEAL

                                            OF FLORIDA

                                            SECOND DISTRICT

WILLIAM HAMMESFAHR,              )
                                 )
            Appellant,           )
                                 )
v.                               )                    Case No. 2D17-4106
                                 )
GINA PRESSON HAMMESFAHR, n/k/a )
Gina Presson,                    )
                                 )
            Appellee.            )
________________________________ )


Opinion filed February 15, 2019.

Appeal from the Circuit Court for Pinellas
County; Sherwood Coleman, Judge.

Ralph P. Mangione and Amy B. Baruch
of Burr & Forman, LLP, Tampa,
(withdrew after briefing), for Appellant.

Jane H. Grossman, St. Petersburg,
for Appellee.


PER CURIAM.

                Affirmed.


NORTHCUTT, LUCAS, and ATKINSON, JJ., Concur.